Citation Nr: 9918629	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for left hip disability.

2.  Entitlement to an extension beyond July 31, 1996, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 (1998).

3.  Entitlement to an increased rating for left knee 
disability, currently rated as 30 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1968. 

In September 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied entitlement 
to secondary service connection for left hip disability.  
Following pertinent notification to the veteran in October 
1991, a Notice of Disagreement was not received within the 
following year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  A hearing was held 
at the RO before the undersigned Member of the Board in 
November 1998.

The first two issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.  


FINDINGS OF FACT

1.  In September 1991, the RO denied entitlement to secondary 
service connection for left hip disability.  Following 
pertinent notification to the veteran in October 1991, a 
Notice of Disagreement was not received within the following 
year.  

2.  The additional evidence received since the unappealed 
September 1991 rating denial of secondary service connection 
for left hip disability is, in part, either duplicative of, 
or cumulative to, that previously of record, and is, in each 
instance, not so significant that it must be considered in 
order to decide the claim.  

3.  It is not shown that the veteran required post surgical 
convalescence, in the aftermath of undergoing arthroscopic 
surgery in June 1996 in response to his service-connected 
left knee disability, beyond July 31, 1996.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed September 1991 
rating denial of secondary service connection for left hip 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The requirements for an extension of a convalescent 
rating beyond July 31, 1996, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Left Hip Disability

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).  The September 1991 rating denial of 
secondary service connection for left hip disability is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
September 1991 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying secondary service connection for left hip 
disability in September 1991, the RO determined, pertinently, 
that there was no medical relationship between the veteran's 
service-connected left knee disability ("Osgood-Schlatter 
disease", for which service connection had been established 
in 1989) and avascular necrosis involving his left hip.  
Evidence in the RO's possession in September 1991 included 
two non-VA clinical reports, each dated in September 1988, 
which reflected, collectively, that the veteran experienced 
an on-the-job fall in 1988, in which he injured his left hip 
and in which joint he was shortly thereafter found to have 
avascular necrosis.  One of the items, a September 1988 
statement from John W. Shaffer, M.D., reflects the 
physician's suspicion that the avascular necrosis may have 
been present before the veteran fell at work and was 
"aggravated" by the "fall".  

Evidence added to the record since September 1991 includes a 
duplicate copy of the above-addressed September 1988 
statement from Dr. Shaffer.  Also of  recent submission are a 
number of clinical reports pertaining to treatment rendered 
the veteran from 1992 to 1995 in response to his left hip by 
Peter J. Brooks, M.D.  The reports reflect that the veteran 
injured his left hip in a 1988 fall and, in statements dated 
in August 1993 and December 1993, Dr. Brooks indicated that 
impairment associable with the veteran's service-connected 
left knee disability "caused him to fall in 1988 while" he 
was employed at an industrial plant, which fall had brought 
about all of his "left hip" problems.  Additional evidence 
recently added to the record includes a report pertaining to 
an X-ray of the veteran's left hip, performed by VA in August 
1993, the assessment on which was avascular necrosis.  Also 
recently received is an April 1996 statement from Bruce T. 
Cohn, M.D., which reflects that the veteran fell 
("slipped") in 1988 and that he underwent left hip 
replacement in 1994.

The veteran contends that the above-cited opinion rendered by 
Dr. Brooks, wherein the physician indicates that the 
veteran's 1988 work-related fall was precipitated by service-
connected disablement referable to his left knee, comprises 
evidence which is both new and material.  In considering 
whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for left hip 
disability, the Board has determined that the evidence added 
to the record since September 1991 is not new and material.  
In this regard, the Board is constrained to point out that 
the above-cited recently received copy of the September 1988 
statement from Dr. Shaffer is a duplicate of the same item 
which was previously in VA's possession.  As such, this item, 
in accordance with the pertinent aspect of 38 C.F.R. 
§ 3.156(a) quoted above, is not 'new'.  With respect to the 
August 1993 VA X-ray report which reflects an assessment of 
avascular necrosis and the statement from Dr. Cohn which 
reflects that the veteran fell in 1988, the foregoing 
pertains to information of which the RO was aware in 
September 1991.  These items, at least in the foregoing 
respects, are therefore 'cumulative' and, as such are not 
'new'.  While the statement from Dr. Cohn also conveys 
information of which VA was unaware in 1991, i.e., that the 
veteran underwent left hip replacement in 1994, the same 
merely bears on present disability as opposed to service-
related disability and is thus not 'material' to the claim at 
issue.  

To be sure, the evidence reflecting the above-discussed 
opinion asserted by Dr. Brooks, who therein indicates that 
the veteran's service-connected left knee disability 'caused 
him to fall in 1988 while' he was working at an industrial 
facility and that such fall, in turn, had caused all of his 
'left hip' problems, is, clearly, 'new'.  However, the Board 
is constrained to point out that such opinion is not 
'material' for the following reason:  The United States Court 
of Veterans Appeals (presently "United States Court of 
Appeals for Veterans Claims") has indicated that a sequence 
of events which was not actually observed (i.e., the 
veteran's 1988 fall at his place of employment) is not, owing 
to such non-observation, a matter "which lends itself to a 
medical opinion".  Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).  In view of the foregoing, then, and in the absence 
of any indication or allegation that Dr. Brooks actually 
witnessed the veteran's on-the-job fall in 1988, the Board is 
constrained to conclude that his above-quoted medical 
opinion, given the reasoning advanced in Harvey, supra, is 
not 'material'.  

In light of the above observations, then, and in the absence 
of any competent evidence causally relating present 
disablement involving the veteran's left hip to any service-
connected disability (or substantiating any chronic worsening 
of the former by the latter, pursuant to Allen, supra), it is 
concluded that no item of 'new and material' evidence, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for secondary service 
connection for left hip disability.  Therefore, such claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  38 C.F.R. § 4.30

The Board finds that the veteran's above-captioned claim 
(i.e., issue II) is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Pursuant to 38 C.F.R. § 4.30, a total disability rating 
(convalescent rating based on hospitalization) is assignable 
under Paragraph (a)(1), (2), or (3) of 38 C.F.R. § 4.30, 
effective the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge.  Pursuant to 38 C.F.R. 
§ 4.30(a)(1), such convalescent rating will be assigned if 
the surgery necessitated at least one month of convalescence; 
pursuant to 38 C.F.R. § 4.30(a)(2), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches.   

Concerning his claim for an extension beyond July 31, 1996, 
for a convalescent rating pursuant to 38 C.F.R. § 4.30, the 
veteran asserts that, subsequent to undergoing arthroscopic 
surgery involving his left knee in June 1996, he continued to 
experience "excruciating pain" in the knee for up to four 
"months after" the surgery.  He therefore feels that a 
total compensation rating, in accordance with 38 C.F.R. 
§ 4.30, may be justified through the end of September 1996.  
In this regard, the record reflects that on June 20, 1996, 
the veteran, apparently in response to experiencing 
persistent pain in his left knee, underwent arthroscopic 
surgery involving his left knee under non-VA auspices.  When 
seen the following week, on June 26, 1996, the veteran was 
noted to be "doing well".  When seen approximately two 
weeks later, on July 10, 1996, he was noted to then be taking 
physical therapy and to be walking with the aid of crutches.  
Thereafter, when seen under non-VA auspices by Dean W. 
Erickson, M.D., on apparently July 24, 1996, the veteran 
indicated that, while he continued to experience "some post 
operative pain...[the] knee had improved".  There was no 
indication that the veteran was yet using crutches, and he 
indicated that his then current treatment consisted only of 
taking medication.  Findings on physical examination included 
"a well healed" surgical scar which was 3 cm. in length.  

In considering the veteran's claim for an extension of his 
convalescent rating beyond July 31, 1996, the Board is 
constrained to point out that, although the veteran avers 
that he experienced intense pain in his left knee for 
approximately four months after undergoing arthroscopic 
surgery in June 1996, there is no indication that he was 
either using, or was obliged to use, crutches when he was 
seen in late July 1996.  Further, the veteran's presentation 
for the late July 1996 examination (i.e., on apparently July 
24, 1996) defeats any notion that he was then confined to his 
home, within the meaning of the above-stated provisions of 
38 C.F.R. § 4.30(a)(2).  Moreover, the veteran's surgical 
wound, in contrast to the "incompletely healed surgical 
wound[]" which (if present) may warrant a second month of 
convalescence compensation in accordance with the pertinent 
provision of 38 C.F.R. § 4.30(a)(2), was noted to be 'well 
healed' when he was examined on July 24, 1996.  In addition, 
the Board observes that the record is devoid of any evidence 
documenting immobilization of any major joint or 
immobilization by cast in the August-September 1996 (or 
subsequent) period, negating any notion of such required post 
surgical convalescence as would otherwise warrant an 
extension in convalescence compensation under the pertinent 
provision of 38 C.F.R. § 4.30(a)(2) or (3) relative to such 
duration.  Given the foregoing observations, then, and in the 
absence of evidence documenting any single clinical factor as 
might (if otherwise shown) warrant an award of convalescence 
compensation subsequent to July 31, 1996, the Board is 
readily persuaded that the preponderance of the evidence is 
against the veteran's claim for an extension of a 
convalescent rating beyond such date.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.30.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for secondary service 
connection for left hip disability is denied.

An extension beyond July 31, 1996, for a convalescent rating 
pursuant to 38 C.F.R. § 4.30, is denied.  


REMAND

The Board notes that service-connected disability involving 
the veteran's left knee is presently rated (by analogy) as 30 
percent disabling under the provisions of, substantively, 38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  However, the 
Board is cognizant that, pursuant to VAOPGCPREC 23-97 (July 
1, 1997), the veteran, relative to disability pertaining to 
such knee, may be entitled to a separate rating in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 5003 (1998), if he is 
found to have degenerative arthritis involving such knee, to 
which reference is made in an item of non-VA origin dated in 
April 1998.  Given such consideration, and inasmuch as 
pertinent X-ray examination performed in conjunction with the 
veteran's apparently most recent comprehensive VA examination 
in February 1993 ruled out the presence of arthritis in the 
left knee, the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, 
should be accomplished before any related appellate 
determination is made.  

With respect to the veteran's claim for a TDIU, the record 
reflects that the veteran is presently in receipt of Social 
Security Administration (SSA) benefits based on disability.  
However, although the record relating to the veteran's award 
of such benefit may be pertinent to his certified claim for a 
TDIU, the Board notes that the RO has not yet procured the 
same.  Further development to facilitate the obtaining of 
such record is, therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to procure from the SSA a copy of the 
record related to the veteran's award (in 
apparently 1990) of SSA benefits based on 
disability.

2.  The RO should contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment relating to any health care 
provider(s), other than the Wade Park VA 
Medical Center in Cleveland, Ohio, who 
may possess clinical evidence, not 
currently of record, which he feels would 
be helpful to either of the final two 
issues listed on the title page.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should take appropriate 
action to obtain copies of any records 
reflecting treatment rendered the veteran 
since January 1997 at the Wade Park VA 
Medical Center in Cleveland, Ohio.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a board certified orthopedist, if 
available, to determine the current 
severity of his service-connected left 
knee disability.  Findings bearing on 
range of motion as well as instability 
(or the lack of evidence thereof) are 
essential.  In addition, following the 
accomplishment of any special diagnostic 
studies deemed necessary, to specifically 
include, in any event, X-ray examination 
of the left knee, arthritis involving the 
left knee should be specifically ruled in 
or out.  The examiner should also comment 
briefly as to whether the clinical 
evidence is consistent with the severity 
of any pain reported by the veteran, as 
well as whether the left knee joint 
exhibits functional loss due to pain, 
weakened movement or excess fatigability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

4.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the final two issues 
listed on the title page.  The 
readjudication of the veteran's claim for 
an increased rating for left knee 
disability should include, if 
appropriate, consideration of entitlement 
to a separate rating in accordance with 
VAOPGCPREC 23-97 (July 1, 1997).  

6.  If either remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

